     Case 6:21-cv-06067-SOH Document 7             Filed 07/26/21 Page 1 of 1 PageID #: 25




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

DANTE SERRANO                                                                        PLAINTIFF

v.                                    Case No. 6:21-cv-06067

SUPERVISOR JOE JONES, et al.                                                      DEFENDANTS

                                             ORDER

         Before the Court is the Report and Recommendation filed July 2, 2021, by the Honorable

Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 5).

Judge Ford recommends that this case be dismissed without prejudice due to Plaintiff’s failure to

prosecute this case and failure to comply with Local Rule 5.5(c)(2).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 5) in

toto. Pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds

that this case should be and hereby is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 26th day of July, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
